GLADNEY, Judge.
This action was brought by Roland M. Cotton to recover for the loss of his Plymouth automobile, resulting from a collision with a vehicle owned and driven by Jeff Tiffee, which accident occurred on U. S. Plighway No. 84 about three miles east of Jonesville, Louisiana, on February 27, 1956. This case was consolidated for purposes of trial and appeal with that of Cotton v. American Indemnity Co., 116 So.2d 342. Foreasmuch as the same facts pertaining to negligence are fully resolved therein, further discussion on the issue of liability is pretermitted.
Plaintiff’s Plymouth automobile was purchased new about three months prior to the date of the accident. The record discloses *346that the collision caused a total loss of the vehicle. The trial court determined the cash value of the car at the time of the accident was $1,500 and rendered judgment accordingly. The record does not disclose manifest error.
The judgment is, accordingly, affirmed at appellant’s cost.